Citation Nr: 1446118	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for Parkinson's disease, current rated as 30 percent disabling from April 14, 2009 to December 23, 2011.  

2.  Entitlement to a higher initial rating for neurological defects of the right upper extremity with hand tremors due to Parkinson's disease, currently rated as 40 percent disabling beginning December 23, 2011.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity due to Parkinson's disease, currently rated as 40 percent disabling, effective December 23, 2011.

4.  Entitlement to a higher initial rating for urinary incontinence due to Parkinson's disease, currently rated as 40 percent disabling, effective December 23, 2011.
   
5.  Entitlement to a higher initial rating for daytime hypersomnolence due to Parkinson's disease, currently rated as 30 percent disabling effective June 4, 2012.

6.  Entitlement to an initial compensable rating for erectile dysfunction due to Parkinson's disease effective October 6, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan that granted service connection for Parkinson's disease and assigned an initial 30 percent rating.

In August 2012, the RO issued an updated decision granting increased ratings as reflected on the title page.  Higher disability ratings are available, and all of the assigned ratings for service-connected Parkinson's disease remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA and Veterans Benefits Management System (VBMS) electronic folders (efolders) do not currently include any pertinent evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is needed to obtain an updated VA examination report.  The Veteran was last afforded a VA examination in June 2012.  He reports that his Parkinson's disease symptoms have increased in severity since then.  Also, a complete copy of the Veteran's VA treatment records must be obtained for the appeal.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran since April 2009.  Request that the Veteran identify any pertinent private medical treatment records and include an authorization for the release of private medical records.  Based upon his response, obtain and associate any pertinent updated medical records with the claims folder.  Search efforts for any VA or Federal records must continue until it determined that further efforts would be futile.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule a VA Parkinson's disease/ neurology examination to determine the current nature and severity of his Parkinson's disease and associated manifestations.  The entire claims file (paper and electronic) must be made available and reviewed by the examiner. 

A clinical examination with all indicated tests and studies should be conducted.  

The examiner should identify all musculoskeletal and neurological symptoms related to the service-connected Parkinson's disease and fully describe the extent and severity of those symptoms.  

If the examiner identifies symptoms related to Parkinson's disease outside his field of expertise (i.e. psychological, genitourinary), referral for appropriate clinical evaluation should be made.  

A rationale for any opinion expressed must be provided.  If non-speculative medical opinion cannot be provided, then the examiner must give a detailed medical explanation as to why this is so.

3.  The agency of original jurisdiction (AOJ) should ensure that the examination report(s) comply with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



